Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/29/2021 has been entered.

Status of Claims
This action is in reply to the amendments filed on 07/29/2021.  Claims 1 and 6-10 were amended.  Claim 11 was newly added.
Claims 1-11 are currently pending and have been examined.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins US .
Claim 1:
    Perkins discloses a physiological parameter recording system, comprising:
a first measurement equipment, configured to generate a first physiological parameter, and transmit the first physiological parameter through a digital transmission function;
a second measurement equipment, configured to generate a second physiological parameter (Taught as data collection from medical diagnostic instrument (P0019) see Fig. 3-6, [P0085-P0087] or any other instrument that is capable of taking at least one patient physiologic measurement (e.g., blood pressure, pulse rate, respiratory, blood oxygen, body (axillary, rectal, oral, tympanic) temperature, ECG, glucose, among others). Also see transmitted and stored vital signs uploaded onto the hospital network in Fig. 22, P0100, P0181.);
a recording device, installed with a physiological parameter recording program to execute the following steps: connecting to the first measurement equipment through the digital transmission function to read the first physiological parameter (Taught as computing device or integrated apparatus connected to medical diagnostic instruments in [P0025-P0029] having means for reading machine-readable information. Also see transmitted (P0181) and in [P0081] "machine readable" or "machine scannable" refers to information which can be read by a machine.);
reading the second physiological parameter through an user input interface; displaying the first physiological parameter and the second physiological parameter (See exemplary patient's blood pressure, temperature, blood oxygen level and hear rate displayed on screen in Fig. 3 (Item 82), P0085.);
Although Perkins teaches the first and second physiological parameters as mentioned above, Perkins does not explicitly teach confirming and storing physiological parameters with a lock signal or confirming and storing the first physiological parameter and the second physiological parameter according to a lock signal, after the user input interface is locked.
Lisogurski teaches that it is known in the art of electronic physiological measurements at the time of the invention to having locked interface for confirming and storing physiological parameters with a locked AC components and DC components of the capacitance signal can be compared or correlated to determine hemoglobin parameters or changes in hemoglobin parameters of a patient. In further examples, AC components and DC components of the capacitance signal can be processed to determine breathing rates, pulse rates, ECG information, and other physiological parameters.
Therefore, it would have been obvious to one of ordinary skill in the art of electronic physiological measurements at the time of the invention to modify the system of Perkins to having locked interface for confirming and storing physiological parameters with a locked signal, as taught by Lisogurski, for secure medical hardware connection and communication while treating patients.
Spencer may or may not disclose the following limitations, but Wons as shown does:
confirming and storing the first and second input parameters according to a lock signal, after the user input interface is locked ([0077], the lock indicator may be an alert that notifies a user that a lock has been applied. The lock may correspond to a validation rule that should or must be met before the data entry is exported; [0084] the user interface view many provide the user with details on why a care event has been locked. In some examples, data entered using the user interface view may or may not be adjusted)
Therefore, it would have been obvious to one of ordinary skill in the art of medical device communication at the time of the invention to modify the teachings of Perkins, Spencer and Lisogurski with the teaching of Wons to provide improved “… patient well-being … depends on the visit and attendance compliance of the visiting nurse, aide, or therapist …” (Wons, see at least [0002]).
Although Perkins teaches physiological parameter recordings for the first and second measurement equipment with some operator and subject identification log on features in P0106, Perkins and Lisogurski do not explicitly teach confirming that a medical device is connected securely to a computing device with 
and displaying the first quick response code; and a cloud database, connected to the recording device through the digital transmission function to receive the first quick response code.
Spencer teaches that it is known in the art of medical device communication at the time of the invention to generating and displaying quick response code or QR code with receipt and transmitting to a database for secure medical hardware connection and communication while treating patients. Confirming mobile computing device communication with peripheral device (column 4, lines 35-44), an exemplary attached blood glucose meter and pump having electrical connection to controller [column 30 line 18 to column 34, line 4] the control circuitry 940 can include a cable connector (e.g., a USB connection port or another data cable port) that is accessible on an external portion of the controller housing 910. As such, a cable can be connected to the control circuitry 940 to upload or download data or program settings to the control circuitry, where controller confirms verified transmission (column 12, lines 43-54). See optical scanning QR code in column 2, lines 6-29. Taught as cloud-based computing device examples in [column 6, lines 42-67, column 7, lines 59-67] the device 106 can be a medical device (e.g., pacemaker, defibrillator), a drug delivery device (e.g., insulin pump, inhaler), a health monitoring device (e.g., fitness tracker, heat rate monitor, continuous glucose monitor (CGM)), and/or other appropriate peripheral devices (and/or group of devices, such as a group including an insulin delivery device and continuous glucose monitoring device
Therefore, it would have been obvious to one of ordinary skill in the art of medical device communication at the time of the invention to modify the system of Perkins to generating and displaying quick response code or QR code with receipt and transmitting, as taught by Spencer, for secure medical hardware connection and communication while treating patients.
Spencer may or may not specifically disclose the following limitations, but Czuszynski as shown does:
generating a first quick response code according to the first physiological parameter and the second physiological parameter (Page 183, column 2, Paragraph 2, allow a user to import the laboratory results in a convenient manner just by scanning a QR code with the encapsulated, encrypted medical data (reads on “physiological parameters”; Page 183, column 2, Paragraph 5, the laboratory report is produced using QR-codes with laboratory results (reads on “generating a first quick response code according to the first physiological parameter and the second physiological parameters”)
Therefore, it would have been obvious to one of ordinary skill in the art of medical device communication at the time of the invention to modify the teachings of Perkins, Spencer, Lisogurski and Wons with the teachings of Czuszynski for providing a convenient manner for a user to transmit/communicate various  patient healthcare related and laboratory data/results between a laboratory and patient and a patient and Electronic Healthcare records just by scanning a QR code, while keeping the data in encrypted secure form (Czuszynski, see at least Abstract and Page 183, column 2, Paragraph 2).

Claim 2:
Perkins further discloses wherein the physiological parameter recording program controls the recording device to execute the following steps: through scanning a second quick response code or a first bar code, or through the user input interface to log on and display a first operator identification code; and through scanning a third quick response code or a second bar code, or through the user input interface to log on and display a first subject identification code (Taught as user initial log in with password entry and scanned bar code on user's badge prior to taking of vitals of a patient [P0106].).

Claims 4 & 9:
Perkins further discloses wherein the recording device through the digital transmission function being Wifi, Bluetooth or near field communication to connect to the first measurement equipment, and the cloud database through the digital transmission function being Wifi, third generation wireless communication, fourth generation wireless communication, long term evolution, blue tooth, or near field communication to connect to the recording device (See Bluetooth, WiFi in P0080, P0091 and [P0032] wireless or a wired link or can include a WiFi or other Internet connection for transmission of the audio data, for example, by means of .audio files. Alternately, the workstation can include a speakerphone using VOIP for receiving audio messages to and from the remote location.).

Claims 5 & 10:
Perkins further discloses wherein the first measurement equipment and the second measurement equipment is one of a thermometer, sphygmomanometer, pulse oximeter, glucose meters, a vital signs monitor, a body weight machine, and the first physiological parameter and the second physiological parameter is one of a height, a weight, a head circumference, a neck circumference, a breast circumference, a waist circumference, a hip circumference, a heart rate, a systolic blood pressure, a diastolic blood pressure, blood oxygen level, a blood glucose, a body temperature, a respiratory rate, a pain index, a urine volume and a number of defecation (See sphygmomanometer, blood pressure in P0024-P0025 and in [P0086] patient physiologic measurement (e.g., blood pressure, pulse rate, respiratory, blood oxygen, body (axillary, rectal, oral, tympanic) temperature, ECG, glucose, among others.).

Claim 6:
Perkins discloses a method of recording physiological parameter, for a recording device of a physiological parameter recording system, comprising:
the recording device through digital transmission function, connecting to a first measurement equipment of the physiological parameter recording system, to read a first physiological parameter of the first measurement equipment generate (Taught as data collection from medical diagnostic instrument (P0019) see Fig. 3-6, [P0085-P0087] or any other instrument that is capable of taking at least one patient physiologic measurement (e.g., blood pressure, pulse rate, respiratory, blood oxygen, body (axillary, rectal, oral, tympanic) temperature, ECG, glucose, among others). Also see transmitted and stored vital signs uploaded onto the hospital network in Fig. 22, P0100, P0181.);
the recording device through a user input interface, reading a second physiological parameter generated by a second measurement equipment the physiological parameter recording system "machine readable" or "machine scannable" refers to information which can be read by a machine.);
the recording device displaying the first physiological parameter and the second physiological parameter (See exemplary patient's blood pressure, temperature, blood oxygen level and hear rate displayed on screen in Fig. 3 (Item 82), P0085.);
Although Perkins teaches the first and second physiological parameters as mentioned above, Perkins does not explicitly teach confirming and storing physiological parameters with a lock signal or the recording device confirming and storing the first physiological parameter and the second physiological parameter according to a lock signal after the user input interface is locked.
Lisogurski teaches that it is known in the art of electronic physiological measurements at the time of the invention to having locked interface for confirming and storing physiological parameters with a locked signal for secure medical hardware connection and communication while treating patients. Confirming a measured physiological parameter by removing noise in P0152-P0154 is done using a lock signal, where correlated changes to measured optical signal to determine the physiological parameters (P0065-P0066) construe storing. Keyboards, equipment, circuitry, capacitance receiving input (P0192-P0194) serve as locked connection interface to perform physiological measurements. See exemplary confirmed physiological parameters in [P0110] AC components and DC components of the capacitance signal can be compared or correlated to determine hemoglobin parameters or changes in hemoglobin parameters of a patient. In further examples, AC components and DC components of the capacitance signal can be processed to determine breathing rates, pulse rates, ECG information, and other physiological parameters.
Therefore, it would have been obvious to one of ordinary skill in the art of electronic physiological measurements at the time of the invention to modify the method of Perkins to having locked interface for confirming and storing physiological parameters with a locked signal, as taught by Lisogurski, for secure medical hardware connection and communication while treating patients.
Spencer may or may not disclose the following limitations, but Wons as shown does:
confirming and storing the first and second input parameters according to a lock signal, after the user input interface is locked ([0077], the lock indicator may be an alert that notifies a user that a lock has been applied. The lock may correspond to a validation rule that should or must be met before the data entry is exported; [0084] the user interface view many provide the user with details on why a care event has been locked. In some examples, data entered using the user interface view may or may not be adjusted)
Therefore, it would have been obvious to one of ordinary skill in the art of medical device communication at the time of the invention to modify the teachings of Perkins, Spencer and Lisogurski with the teaching of Wons to provide improved “… patient well-being … depends on the visit and attendance compliance of the visiting nurse, aide, or therapist …” (Wons, see at least [0002]).
Although Perkins teaches physiological parameter recordings for the first and second measurement equipment with some operator and subject identification log on features in P0106, Perkins and Lisogurski do not explicitly teach confirming that a medical device is connected securely to a computing device with quick response code or QR code confirming connection with receipt and transmitting to a cloud database or:
the recording device displaying the first quick response code; and
the recording device through digital transmission function, connecting to a cloud database of the physiological parameter recording system to transmit the first quick response code.
Spencer teaches that it is known in the art of medical device communication at the time of the invention to generating and displaying quick response code or QR code with receipt and transmitting to a database for secure medical hardware connection and communication while treating patients. Confirming mobile computing device communication with peripheral device (column 4, lines 35-44), an exemplary attached blood glucose meter and pump having electrical connection to controller [column 30 line 18 to column 34, line 4] the control circuitry 940 can include a cable connector (e.g., a USB connection port or another data cable port) that is accessible on an external portion of the controller housing 910. As such, a cable can be connected to the control circuitry 940 to upload or download data or program settings to the control circuitry, where controller confirms verified transmission (column 12, lines 43-54). See optical scanning QR code in column 2, lines 6-29. Taught as cloud-based computing device examples in [column the device 106 can be a medical device (e.g., pacemaker, defibrillator), a drug delivery device (e.g., insulin pump, inhaler), a health monitoring device (e.g., fitness tracker, heat rate monitor, continuous glucose monitor (CGM)), and/or other appropriate peripheral devices (and/or group of devices, such as a group including an insulin delivery device and continuous glucose monitoring device
Therefore, it would have been obvious to one of ordinary skill in the art of medical device communication at the time of the invention to modify the system of Perkins to generating and displaying quick response code or QR code with receipt and transmitting, as taught by Spencer, for secure medical hardware connection and communication while treating patients.
Spencer may or may not specifically disclose the following limitations, but Czuszynski as shown does:
generating a first quick response code according to the first physiological parameter and the second physiological parameter (Page 183, column 2, Paragraph 2, allow a user to import the laboratory results in a convenient manner just by scanning a QR code with the encapsulated, encrypted medical data (reads on “physiological parameters”; Page 183, column 2, Paragraph 5, the laboratory report is produced using QR-codes with laboratory results (reads on “generating a first quick response code according to the first physiological parameter and the second physiological parameters”).
Therefore, it would have been obvious to one of ordinary skill in the art of medical device communication at the time of the invention to modify the teachings of Perkins, Spencer, Lisogurski and Wons with the teachings of Czuszynski for providing a convenient manner for a user to transmit/communicate various  patient healthcare related and laboratory data/results between a laboratory and patient and a patient and Electronic Healthcare records just by scanning a QR code, while keeping the data in encrypted secure form (Czuszynski, see at least Abstract and Page 183, column 2, Paragraph 2).

Claim 7:
Perkins further discloses further comprising: the recording device through scanning a second quick response code or a first bar code, or through the user input interface to log on and display a first operator identification code; and the recording device through scanning a third quick response code or a second bar code, or through the user input interface to log on and display a first subject identification code (Taught as user initial log in with password entry and scanned bar code on user's badge prior to taking of vitals of a patient [P0106].).

Claims 3, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins US 2018/0289312 A1) in view of Lisogurski (US 2015/0157269 A1) in view of Spencer (US 10,341,866 B1) in view of Wons et al. (US 2013/0317836 A1) and in view of "Interaction with medical data using QR-codes" to Czuszynski et al. and further in view of Langford (US 2013/0054271 A1).

Claims 3 & 8:
Although Perkins, Lisogurski, Spencer, Wons and Czuszynski teach the physiological parameter recording program for measurement equipment as mentioned above, Langford further teaches QR code features or:
wherein the physiological parameter recording program controls the recording device to execute the following steps:
when determining a need to log on a new subject, through scanning a fourth quick response code or the third bar code, or through the user input interface log on and display a second subject identification code (Taught in [P0021-P0023] The employee enters the Patient ID Code by selecting the Patient ID Code text box and scanning a patient QR code.); and
when determining no need to log on the new subject, determining whether to log on a new operator, comprising: when determining a need to log on the new operator, through scanning a fifth quick response code or a fourth bar code, or through the user input interface to log on and display a second operator identification code (Taught in [P0024-P0028] Once both the identifier and password are entered, the employee selects a "Log In" icon, preferably situated below the two text boxes. Upon selection of the "Log In" button, the computer program instructs the facility computer to authenticate the HCS employee with the EMR database.); and 
when determining no need to log on the new operator, terminates the physiological parameter recording program (Taught as elapsed time on timer in [P0024, P0029] the program again starts a timer when a first character is entered into the Facility ID Code text box, and refreshes the timer every time that a new character is entered into the Facility ID Code text box, until the entire Facility ID Code has been entered into the text box.).
Therefore, it would have been obvious to one of ordinary skill in the art of QR code scanning capabilities at the time of the invention to modify the method, software and system of Perkins, Lisogurski, Spencer, Wons and Czuszynski to determining a need to scan new patient, if no need to scan the new patient, then determine if new provider needs to log on and if there is no need to log on the new provider, then terminate, as taught by Langford, for maintaining proper record keeping and avoiding duplicated efforts among operators.
Claim 11:
Although Perkins, Lisogurski, Spencer, Wons and Czuszynski teach the physiological parameter recording program for measurement equipment as mentioned above, Langford further teaches QR code features or:
when determining no need to log on the new operator, terminates the physiological parameter recording program to tend physiological parameter recording process (Taught as elapsed time on timer in [P0024, P0029] the program again starts a timer when a first character is entered into the Facility ID Code text box, and refreshes the timer every time that a new character is entered into the Facility ID Code text box, until the entire Facility ID Code has been entered into the text box.).
Therefore, it would have been obvious to one of ordinary skill in the art of QR code scanning capabilities at the time of the invention to modify the method, software and system of Perkins, Lisogurski, Spencer, Wons and Czuszynski to determining a need to scan new patient, if no need to scan the new patient, then determine if new provider needs to log on and if there is no need to log on the new provider, then terminate, as taught by Langford, for maintaining proper record keeping and avoiding duplicated efforts among operators.



Response To Arguments
Applicant’s arguments from the response filed on 07/29/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appeared.
In the remarks, Applicant asserts that (1) Spencer, Perkins and Lisogurski do not teach certain amended limitations of independent claim 1 (“generating a first quick response code according to the first physiological parameter and the second physiological parameter”), and similarly amended claim 6; (2) Regarding claims 1 and 6, Lisogurski, Perkins and Spencer do not teach to lock the user input interface.
In response to applicant’s arguments (1) as listed above, the examiner respectfully disagrees.  Applicant’s arguments pertain to amended claim limitations, and has been addressed in the rejections above.  As such, Applicant’s arguments have been considered but are not found to be persuasive.
In response to applicant’s arguments (2) as listed above, the examiner respectfully disagrees.  Examiner has updated the rejections for the claim limitations.  As such, Applicant’s arguments have been considered but are not found to be persuasive.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686